Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-19-00295-CR

                                          Luis Manuel AGUILAR,
                                                 Appellant

                                                        v.

                                            The STATE of Texas,
                                                  Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016CR7357W
                         Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: July 3, 2019

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence in the underlying cause on October 1, 2018. Because

appellant did not file a motion for new trial, the deadline for filing his notice of appeal was October

31, 2018. See id. R. 26.2(a)(1). A notice of appeal was not filed until May 6, 2019, and appellant

did not timely file a motion for extension of time to file the notice of appeal. 1 See TEX. R. APP. P.

26.3.



1
 The clerk’s record contains a pro se motion for leave to file a late notice of appeal. However, it was filed May 6,
2019, well beyond the due date of November 15, 2018. See TEX. R. APP. P. 26.3 (stating appellate court may extend
                                                                                                        04-19-00295-CR


         By order dated May 13, 2019, appellant was ordered to show cause in writing by June 12,

2019, why we should not dismiss this appeal for want of jurisdiction. See Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996) (holding that timely notice of appeal is necessary to

invoke court of appeals’ jurisdiction). Appellant did not respond to our order. Because appellant’s

notice of appeal was untimely filed, this appeal is dismissed for lack of jurisdiction. See id.

                                                             PER CURIAM

DO NOT PUBLISH




time to file notice of appeal if within fifteen days after deadline party files notice of appeal and motion to extend time
to file notice of appeal).

                                                          -2-